 
 
I 
108th CONGRESS 2d Session 
H. R. 4070 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2004 
Mrs. Johnson of Connecticut (for herself and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Wild and Scenic Rivers Act to designate a segment of the Farmington River and Salmon Brook in the State of Connecticut for study for potential addition to the National Wild and Scenic Rivers System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lower Farmington River and Salmon Brook Wild and Scenic River Study Act of 2004. 
2.Designation of additional segment of Farmington River and Salmon Brook in Connecticut for study for potential addition to National Wild and Scenic Rivers System 
(a)FindingsThe Congress finds the following: 
(1)The Farmington River and Salmon Brook in the State of Connecticut possess important resource values, including wildlife, ecological, and scenic values, and historic sites and a cultural past important to America’s heritage. 
(3)There is a longstanding interest among State and local officials, area residents, and river and brook users in undertaking a concerted cooperative effort to manage the river and brook in a productive and meaningful way. 
(b)DesignationSection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following new paragraph: 
 
(__)Lower Farmington River and Salmon Brook, ConnecticutThe segment of the Farmington River downstream from the segment designated as a recreational river by section 3(a)(156) to its confluence with the Connecticut River, and the segment of the Salmon Brook including its mainstem and east and west branches.. 
(c)Time for SubmissionNot later than three years after the date of the enactment of this Act, the Secretary of the Interior shall submit to Congress a report containing the results of the study required by the amendment made by subsection (b). 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 
 
